Citation Nr: 0401407	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-27 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the residuals of a 
right ankle injury.   


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from October 1970 
to October 1972.  He also had a period of service with the 
Army Reserves.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a November 2002 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office located in Louisville, Kentucky (RO).                   

In the appellant's substantive appeal (VA Form 9), dated in 
September 2003, the appellant indicated that he desired a 
hearing before a member of the Board at the RO.  However, in 
correspondence from the appellant to the RO, received in 
October 2003, the appellant withdrew his request for a Travel 
Board hearing and requested that his case be forwarded to the 
Board.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the instant case, the appellant contends that he injured 
his right ankle during service.  The appellant states that 
following the injury, he continued to experience pain in his 
right ankle, but not enough to "get help."  He notes that 
recently, he has been experiencing increased pain and 
swelling of his right ankle.   

The appellant's service medical records show that in November 
1971, the appellant was treated after complaining of pain in 
his right ankle.  Upon physical examination, the appellant 
had some discomfort when the right ankle was rotated inward.  
Outward rotation and flexion produced no discomfort.  Slight 
bruising and some swelling were evident.  It was noted that 
the appellant had been using an ace bandage.  It was also 
noted that current x-rays of the appellant's right ankle were 
negative.  The appellant's right ankle was placed in a short 
leg cast for three days.  According to the appellant's 
service medical records, in December 1971, the appellant was 
found to be medically qualified for duty with temporary 
limitations for his sprained right ankle.  The records also 
reflect that in February 1972, the appellant was treated 
after complaining of pain in his right ankle.  At that time, 
it was reported that the appellant had minimal swelling of 
the lateral aspect of the right ankle.  The diagnosis was 
mild synovitis of the lateral aspect of the right ankle.  

In October 2002, the appellant underwent a VA examination 
which was conducted by a physician's assistant.  In this 
regard, the Board finds the October 2002 VA examination 
report deficient because the report was not signed by a 
physician as required by VA Adjudication Procedure Manual M-
21 Part VI, § 1.07(d) ("Manual M-21-1").  Given that the 
appellant's October 2002 VA examination was conducted by a 
physician's assistant and not a medical doctor, the Board 
finds that the appellant has not yet been afforded the 
benefit of an adequate medical examination.  See Manual M-21-
1.  Thus, in light of the above, the Board is of the opinion 
that a VA examination, as specified in greater detail below, 
should be performed in order to determine the nature and 
etiology of any current right ankle disability.  

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
orthopedic examination conducted by a 
physician to determine the nature and 
etiology of any right ankle disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's service medical records.  The 
examiner is also requested to review the 
October 2002 VA x-ray report.  All 
necessary special studies or tests are to 
be accomplished, to include x-rays if 
deemed necessary by the examiner.  After 
a review of the examination findings and 
the entire evidence of record, the 
examiner should render an opinion as to 
whether any currently diagnosed right 
ankle disability is related to the 
appellant's period of active military 
service, to include his in-service right 
ankle sprain.  If no disability is found, 
or no link to military service is found, 
such findings and conclusions should be 
affirmatively stated and a complete 
rationale for any opinion expressed 
should be included in the examination 
report.  The report prepared should be 
typed.

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.   

6.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


